By Judge J. Michael Gamble
I have considered the evidence and argument in the above matter. In this regard, I am convinced that the law will not allow me to award Mr. Vaughan any visitation rights.
Although Mr. Vaughan has served in a paternal relationship with Lucas in the past, the DNA tests have excluded him as the biological father. Section 16.1-241(A) of the Code of Virginia does not grant visitation privileges to persons outside of “family members.”
Also, in Kogon v. Ulerick, 12 Va. App. 595 (1991), the Court of Appeals of Virginia denied visitation to a man who had been eliminated as the child’s father even though the man had served in a paternal relationship with the child and had previously been married to the child’s mother. The facts in Kogon v. Ulerick are more favorable to the non-parent seeking custody than the instant case. Notwithstanding those facts, the Court in Kogon did not allow visitation with the former stepfather.
Accordingly, I will affirm the decision of the Juvenile and Domestic Relations District Court.